STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 13, 2017
               Plaintiff-Appellee,

v                                                                  No. 331602
                                                                   Wayne Circuit Court
KELLI MARIE WORTH-MCBRIDE,                                         LC No. 13-000575-02-FC

               Defendant-Appellant.


Before: GADOLA, P.J., and METER and FORT HOOD, JJ.

PER CURIAM.

        Defendant appeals as of right her bench trial convictions of first-degree child abuse, MCL
750.136(b)(2), and second-degree murder, MCL 750.317, arising out of the death of her three-
month-old son Joshua Wilson, Jr. (Junior). Defendant was sentenced to 25 to 40 years’
imprisonment for her conviction of first-degree child abuse, and to 15 to 30 years’ imprisonment
for her conviction of second-degree murder. We affirm.

        On appeal, defendant argues the evidence was insufficient to sustain her convictions of
first-degree child abuse and second-degree murder. We disagree.

        This Court will review a challenge to the sufficiency of the evidence de novo. People v
Hawkins, 245 Mich App 439, 457; 628 NW2d 105 (2001). “The evidence is viewed in a light
most favorable to the prosecution to determine whether the trial court could have found that the
essential elements of the crime were proven beyond a reasonable doubt.” People v Lanzo Constr
Co, 272 Mich App 470, 473; 726 NW2d 746 (2006). In a bench trial, it is the role of the trier of
fact to weigh evidence and evaluate the credibility of witnesses. People v Kanaan, 278 Mich
App 594, 618-619; 751 NW2d 57 (2008). “All conflicts in the evidence must be resolved in
favor of the prosecution.” Id. at 619 (Citation omitted.)

                              I. FIRST-DEGREE CHILD ABUSE

        The elements of first-degree child abuse are “(1) the person, (2) knowingly or
intentionally, (3) causes serious physical or mental harm to a child.” People v Gould, 225 Mich
App 79, 87; 570 NW2d 140 (1997) (footnotes omitted). “Serious physical harm” is defined as
“any physical injury to a child that seriously impairs the child’s health or physical well-being,
including, but not limited to, brain damage, a skull or bone fracture, subdural hemorrhage or
hematoma, dislocation, sprain, internal injury, poisoning, burn or scald, or severe cut.” MCL

                                               -1-
750.136b(1)(f). The phrase “knowingly or intentionally” modifies “causes serious physical or
serious mental harm to a child,” requiring more than an intent to commit an act. People v
Maynor, 470 Mich 289, 295; 683 NW2d 565 (2004). The prosecution must prove that a
defendant intended to cause serious physical or mental harm to a child through the defendant’s
act, or that a defendant knew that serious mental or physical harm would be caused by the
defendant’s act. Id. “[I]t must be shown that the defendant intended to harm the child, not
merely that the defendant engaged in conduct that caused harm.” Gould, 225 Mich App at 84-
85.

        “Circumstantial evidence and reasonable inferences arising from the evidence may be
sufficient to prove the elements of a crime.” People v Lane, 308 Mich App 38, 58; 862 NW2d
446 (2014). “[B]ecause it can be difficult to prove a defendant’s state of mind on issues such as
knowledge and intent, minimal circumstantial evidence will suffice to establish the defendant’s
state of mind, which can be inferred from all the evidence presented.” Kanaan, 278 Mich App at
622. The Maynor Court held that “first-degree child abuse requires the prosecution to establish, .
. . not only that [the] defendant intended to commit the act, but also, that [the] defendant
intended to cause serious physical harm or knew that serious physical harm would be caused by
[the defendant’s] act.” Maynor, 470 Mich at 291.1

        On appeal, defendant claims that the evidence is insufficient to prove that she had the
requisite intent to commit first-degree child abuse because she did not know that serious physical
injury would result if she left Junior with his father, Joshua Wilson, Sr. (Wilson).2 This
argument is not persuasive where there was ample record evidence to support the trial court’s
determination that defendant knew that Wilson would cause serious physical harm to Junior. For
example, Sergeant David Dinsmore of the Westland Police Department testified at trial that
while he interviewed defendant, she admitted that she had thrown Junior down herself, and that
she had seen Wilson throw Junior and “bear hug” Junior by folding the infant in half, apparently
to stop him from breathing so that he would not cry. At the time of his death, Junior also had
serious injuries in various stages of healing, including fractures to his wrist, legs, ribs, and
clavicles, which were estimated to be about two weeks old. Specifically, Dr. Jeffrey Jentzen,
M.D., a forensic pathologist with the University of Michigan, conducted the autopsy on Junior.
According to Dr. Jentzen, the injuries to Junior’s tibia were consistent with “a twisting or torque
injury that occurs in a child.” While defendant offers myriad explanations regarding how Junior
incurred these injuries that were healing at the time of his death, and claims that she was not
aware of the severity of these injuries until his autopsy was performed, we are required to view
the record evidence in the light most favorable to the prosecution, resolving any conflicts in the
evidence in favor of the prosecution. Kaanan, 278 Mich App at 619. Put simply, the horrific
and severe nature of the healing fractures were such that the trial court could reasonably infer


1
  Contrary to defendant’s suggestion in her brief on appeal, a close review of the record confirms
that the trial court correctly applied the applicable law set forth in Maynor.
2
 Joshua Wilson, Sr. was defendant’s live-in boyfriend at the time that Junior died. Wilson was
convicted of second-degree murder, MCL 750.317, by guilty plea, and sentenced to 27 to 60
years’ imprisonment. Wilson has not filed an appeal.


                                                -2-
that defendant knew of their existence on her infant’s body, particularly where she informed the
police investigating her son’s murder that she personally witnessed Wilson’s brutal and callous
treatment of her child in the days leading up to his death. Additionally, the fact that defendant
initially lied about not being present in the apartment when Junior was murdered, and then
admitted that she was, is indicative of her consciousness of guilt. See People v Unger, 278 Mich
App 210, 227; 749 NW2d 272 (2008) (“[The fact-finder] may infer consciousness of guilt from
evidence of lying or deception.”). On this record, there is ample evidence to support the trial
court’s verdict convicting defendant of first-degree child abuse.

                                 II. SECOND-DEGREE MURDER

         The elements that the prosecution must prove to convict a defendant of second-degree
murder are “‘(1) a death, (2) caused by an act of the defendant, (3) with malice, and (4) without
justification or excuse.’” People v Roper, 286 Mich App 77, 84; 777 NW2d 483 (2009), quoting
People v Mayhew, 236 Mich App 112, 125; 600 NW2d 370 (1999). The definition of “malice”
is “the intent to kill, the intent to cause great bodily harm, or the intent to do an act in wanton and
wilful disregard of the likelihood that the natural tendency of such behavior is to cause death or
great bodily harm.” Roper, 286 Mich App at 84, quoting People v Goecke, 457 Mich 442, 464;
579 NW2d 868 (1998). “Malice . . . can be inferred from evidence that the defendant
intentionally set in motion a force likely to cause death or great bodily harm.” Mayhew, 236
Mich App at 125 (citation and quotation marks omitted). An actual intent to harm or kill is not
required to be found guilty of second-degree murder, but rather, “the intent to do an act that is in
obvious disregard of life-endangering consequences” will suffice. Id.

        While defendant argues there was insufficient evidence to prove that defendant acted
with malice, the record demonstrates otherwise. Specifically, the element of malice is met in this
case where the record evidence clearly supports the trial court’s determination that defendant
acted “‘in wanton and wilful disregard of the likelihood that the natural tendency of [her]
behavior [was] to cause death or great bodily harm’” to Junior when she entrusted Junior to
Wilson’s care, knowing Wilson’s history as a violent abuser of her infant son. Roper, 286 Mich
App at 84, quoting Goecke, 457 Mich at 464. As noted above, defendant admitted that she
personally witnessed Wilson physically abuse Junior on more than one occasion. Specifically,
defendant saw Wilson throw Junior and “bear hug” the child by folding him in half on multiple
occasions to essentially stop him from breathing so he could no longer cry. Defendant witnessed
some of this behavior the morning of Junior’s murder. Additionally, Junior’s multiple healing
fractures, which Dr. Jentzen opined were approximately two weeks old, were so severe that




                                                 -3-
defendant’s argument that she was not aware of their severity is implausible.3 The record
evidence amply supported defendant’s conviction of second-degree murder.4

       Affirmed.



                                                              /s/ Michael F. Gadola
                                                              /s/ Patrick M. Meter
                                                              /s/ Karen M. Fort Hood




3
  While the trial court expressly stated that it found defendant guilty of both first-degree child
abuse and second-degree murder as a principal, we conclude the record evidence also supported
a finding that defendant was also guilty as an aider and abettor. MCL 767.39; People v Bennett,
290 Mich App 465, 472; 802 NW2d 627 (2010).
4
  To the extent that defendant maintains, in a cursory argument, that the trial court rendered
inconsistent verdicts, the record reflects that defendant’s trial counsel specifically requested that
the trial court consider the charge of second-degree murder in deciding this case. Accordingly,
defendant cannot now argue on appeal that an inconsistent verdict is grounds for reversal. See
People v Carter, 462 Mich 206, 215; 612 NW2d 144 (2000) (“One who waives his rights under a
rule may not then seek appellate review of a claimed deprivation of those rights, for his waiver
has extinguished any error.”) (Quotation marks and citation omitted.)




                                                -4-